Kientz v State of New York (2017 NY Slip Op 04747)





Kientz v State of New York


2017 NY Slip Op 04747


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


890 CA 16-02276

[*1]TROY S. KIENTZ AND WENDY L. KIENTZ, CLAIMANTS-RESPONDENTS,
vSTATE OF NEW YORK, DEFENDANT-APPELLANT. (CLAIM NO. 111676.) 


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (PATRICK A. WOODS OF COUNSEL), FOR DEFENDANT-APPELLANT. 
 

	Appeal from a judgment of the Court of Claims (Michael E. Hudson, J.), entered February 25, 2016. The interlocutory judgment apportioned liability 60% to defendant and 40% to claimant Troy S. Kientz. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at the Court of Claims.
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court